GERBER, J.
The defendant appeals from the circuit court’s order finding that he violated his probation. We affirm without discussion the circuit court’s oral pronouncement finding that the defendant willfully and substantially violated his probation by committing the new offenses of robbery, assault on a law enforcement officer, resisting an officer without violence, aggravated assault on a law enforcement officer, and aggravated battery on a law enforcement officer. However, as the state concedes, the circuit court’s written order of revocation of probation found that the defendant committed four other violations which the court did not include in its oral pronouncement. We remand for the cir-*1195euit court to enter a corrected written order of revocation of probation which conforms to the court’s oral pronouncement. See Ortiz v. State, 2 So.3d 318, 319 (Fla. 4th DCA 2008) (“A written order of revocation must conform to the trial court’s oral pronouncement.”) (citation omitted). It shall not be necessary for the defendant to be present for this ministerial correction.

Affirmed; remanded for correction of revocation order.

MAY, C.J., and LEVINE, J., concur.